Judgment, Supreme Court, New York County, entered on January 23,1973, inter alla, annulling respondent-appellant’s prior determination refusing to grant a license to petitioner to represent self-insurers, unanimously reversed, on the law, and vacated, and the petition dismissed for the reasons set forth in Matter of Consolidated Claims v. Workmen’s Compensation Bd. of 'Stale¡ of N. Y. (43 A D 2d 514), decided simultaneously herewith. Appellant shall recover of respondent $60 costs and disbursements of this appeal. Concur — Stevens, P. J., Nunez, Kupferman, Murphy and Lane, JJ.